In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated June 17, 1969, which denied the application, without a hearing. Order reversed, on the law, and proceeding remitted to the 'Criminal Term for a hearing. The findings of fact below have not been considered. In our opinion, appellant’s allegations, although improbable, are neither so incredible as a matter of law nor so clearly refuted by the record that he is not entitled to a hearing (People v. Bagley, 23 N Y 2d 814). Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.